Case 1:16-cv-01884-JHR-JS Document 151 Filed 12/04/18 Page 1 of 1 PageID: 3318
                          UNITED STATES DISTR ICT COURT
                              DISTRICT OF NEW JERSEY
                                 Minutes of Proceedings



 OFFICE: CAMDEN

 JUDGE JOSEPH H. RODRIGUEZ                                         Proceeding Date: 12/4/2018

 Court Reporter: Carol Farrell

 TITILE OF CASE:                                                  Docket NO. 16-1884 (JHR-JS)

 JAMES CARMACK ET AL.,
  v.
 AMAYA INC. ET AL.,


 APPEARANCES:

 Phillip Kim and Jonathan Stern, Pro Hac Vice for Plaintiffs
 Tamar Weinrib, Pro Hac Vice for Plaintiffs
 Jason Kislin, Esq. for Deft. AMAYA INC.
 Michael P. O’Mullan, Esq. and Bradley Bondi, Pro Hac Vice for Defts. DIVYESH GADHIA and
 HARLAN GOODSON


NATURE OF PROCEEDINGS: MOTION HEARING

Hearing on Plaintiff’s Motion for Final Approval of Settlement (Docket Entry #145)

DISPOSITION:

Ordered motion granted.
Order to be entered.

                                            s/David Bruey
                                            DEPUTY CLERK

Time Commenced: 11:15 am                         Time Adjourned: 11:35 am
                                 Total time in Court: 20 minutes
